BENHAM, Justice.
Appellant Antwann Paquila Ball is serving a sentence of life imprisonment, having been convicted in 2004 of malice murder and possession of a firearm during the commission of a felony. The judgment of conviction was affirmed on appeal in Brooks v. State, 281 Ga. 14 (635 SE2d 723) (2006). In 2007, appellant filed a motion to vacate a void judgment pursuant to OCGA § 17-9-4, and the trial court dismissed appellant’s motion on the ground that the incarcerated appellant had failed to appear at a hearing on the motion. Appellant filed in this Court a timely application for discretionary appeal from that ruling, and this Court granted the application pursuant to OCGA § 5-6-35 (j) because appellant was entitled to a direct appeal at that time since his motion contained a ground upon which the judgment of conviction can be declared void. Chester v. State, 284 Ga. 162, 163 (664 SE2d 220) (2008); Jones v. State, 282 Ga. *364568 (651 SE2d 728) (2007); Collins v. State, 277 Ga. 586, 587 (591 SE2d 820) (2004). Appellant filed a timely notice of appeal pursuant to the grant of his discretionary application, and this appeal resulted.
Decided January 25, 2010.
Antwann E Ball, pro se.
Tommy K. Floyd, District Attorney, Blair D. Mahaffey, Assistant District Attorney, Thurbert E. Baker, Attorney General, Sheila E. Gallow, Assistant Attorney General, for appellee.
Since appellant’s application was granted, this Court has determined that a petition to vacate a judgment of conviction is not an appropriate remedy in a criminal case. Harper v. State, 286 Ga. 216 (686 SE2d 786) (2009). Inasmuch as Ball was not entitled under the most recent ruling of this Court to file a motion to vacate his criminal conviction on the ground that it was void, his appeal from the dismissal of that motion is dismissed as improvidently granted.

Appeal dismissed.


All the Justices concur.